Citation Nr: 1443783	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a total right knee replacement due to arthritis.

2. Entitlement to service connection for a total left knee replacement due to arthritis.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1944 to August 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for bilateral knee disabilities.

In January 2010, the Board remanded the case for further action by the originating agency. The case returned to the Board and in April 2011, the claims for entitlement to service connection for bilateral knee disabilities were denied. The Veteran appealed the denial of the claims to the Court of Appeals for Veterans Claims (Court). In January 2012, the Court granted a Joint Motion for Remand filed by the parties vacating the April 2011 decision and remanding the claims back to the Board. 

The appeal was again remanded in July 2012 to allow for the scheduling of a hearing before the Board at the RO. The hearing was scheduled for April 2013, but the Veteran failed to appear without providing good cause for his absence. When the case returned to the Board in May 2013, the hearing request was treated as withdrawn in accordance with 38 C.F.R. § 20.704(d) (2012). At that time, the Board again remanded the case for the procurement of a supplemental VA medical opinion and readjudication. In July 2014, the case returned to the Board at which time it was remanded in order to allow the Veteran an opportunity to testify at a hearing before the Board, scheduled at the RO for August 19, 2014. The appeal has once again returned to the Board for further appellate action.


The Veteran testified before the undersigned Veterans Law Judge in August 2014, at a travel board hearing conducted at the St. Petersburg, Florida, RO; a transcript of that hearing is associated with the claims folder and has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's a total right knee replacement due to arthritis, is related to active service.

2. The Veteran's a total left knee replacement due to arthritis is related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a total right knee replacement due to arthritis have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp 2012); 38 C.F.R. § 3.303, 3.304 (2013).

2. The criteria for service connection for a total left knee replacement due to arthritis have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp 2012); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in September 2007.

VA has a duty to assist the Veteran in the development of these claims. The claims file includes VA medical records, private medical records, witness statements, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to these claims. Essentially, all available evidence that could substantiate these claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).


Analysis

The Veteran's left and right knee disorders present similar issues of law and fact and will therefore be addressed together in the following analysis.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran underwent a total right knee replacement in March 2005 and a total left knee replacement in May 2006. (See August 2007 private medical record.). Additionally, the Veteran has been diagnosed with osteoarthritis. (See September 30, 2008 private medical record). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he served in France during World War II. (See September 2007 statement in support of claim). Further, the Veteran avers that during his tour in France, he was involved in two motorcycle accidents, injuring both knees. (See April 2009, April 2008, and September 2007 statements in support of claim). The Veteran's STRs were destroyed in the July 1973 fire at the National Personnel Record Center (NPRC) thus, the claims file is absent of any in-service treatment pertaining to the Veteran's bilateral knee condition. (See June 2008 VA memorandum). However, the claims file does consist of a statement from the Veteran's uncle, corroborating the Veteran's involvement in two motorcycle accidents. (See October 2008 buddy statement). The Board finds that based on the above evidence, the Veteran's statements that he was involved in two motorcycle accidents in 1945 is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). As such, the Board finds that an element of a service connection claim, injury in service, has been met (i.e. motorcycle accidents).

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In a May 2013 letter to VA, the Veteran's physician opinioned that there is a strong possibility that the Veteran developed traumatic arthritis secondary to the injuries he sustained in his in-service motorcycle accidents. The physician explained that the Veteran experienced pain shortly after the accident and the pain got gradually worse over time. The physician noted that the gradually increase in pain would be expected with traumatic arthritis. The physician further explained that this type of injury is common in athletes who sustain knee injuries; however, the Veteran's only known injury to his knees was during his in-service accidents. Lastly the physician noted that trauma to the knees does predisposes a person to arthritis later. 

In a separate letter to VA dated August 30, 2007, a different treating physician opined that the Veteran's arthritic changes could certainly be related to an injury that occurred during the Veteran's in-service motorcycle accidents. The August 2007 physician based his opinion on the Veteran's x-ray findings, physical condition prior to his surgery, and the Veteran's statements in regard to the knee trauma he sustained in service. Based on the above, the Board finds that the Veteran's total right knee replacement and total left knee replacement, due to arthritis is casually related to the Veteran's active service.

The Board notes that a December 2013 VA medical examination is associated with the claims folder. The December 2013 physician opined that the Veteran's current knee conditions are most likely than not secondary to aging. The physician explained that based on current studies, arthritis secondary to trauma will develop within two years of the incident. The physician noted that the Veteran's arthritic issues were first documented 46 years after the incident (motorcycle accidents). The physician further opined that the Veteran's current knee conditions are more compatible with degenerative arthritis due to age. The Board finds the December 2013 VA medical examination to be of less probative value than the May 2013 physician's letter within the claims folder for the below reasons. 

The December 2013 physician noted that the Veteran's arthritic issues were first documented 46 years after the incident and that arthritis due to trauma would develop within two years. The physician provided internet medical articles in support of his opinion. However, in one of the articles provided, it notes that while the most common cause for knee replacement surgery is gradual degeneration of the bones and joints (osteoarthritis); another cause is post-traumatic arthritis caused by knee injuries. The article further notes that pain associated with post-arthritis sometimes manifests many years after the injury. Knee Replacement Total, MDGuidelines.com, http://www.mdguidelines.com/knee-replacement-total (last visited September 19, 2014). Here, the Veteran's pain in regard to the motorcycle accidents manifested shorty after. (See April 2011 statements from veteran's sister and Veteran's wife). Furthermore, the 2013 VA examination does not discuss the injuries sustained in the motorcycle accidents, or why the trauma sustained in the motorcycle incidents is not related to Veteran's current conditions. Thus, the Board finds the December 2013 VA medical examination of little probative value.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claims, the Board finds that the evidence is at least in equipoise regarding service connection for both total right and left knee replacements due to arthritis and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claims for service connection for total right and left knee replacements due to arthritis is granted.



ORDER

Entitlement to service connection for a total right knee replacement due to arthritis is granted.

Entitlement to service connection for a total left knee replacement due to arthritis is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


